DETAILED ACTION
This non-final Office action is in response to the claims filed on December 6, 2019.
Claim status: claim 17 is withdrawn; claims 1-16 and 18-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2019, August 25, 2020, and January 8, 2021 were considered by the examiner. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I – FIGS. 1A-1B, 2, 3A, 3B; Species II – FIG. 4; Species III – FIG. 5
Species IV – FIG. 6
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the no claims appear generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-IV lack unity of invention because even though the inventions of these groups require the technical feature of with regard to a window lifter assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of DE 202015104588, as outlined in the International Search Report for PCT/EP2018/064554.
During a telephone conversation with Mr. Corey Neil on June 1, 2021 a provisional election was made without traverse to prosecute the invention of Species I – FIGS. 1A,1B, 2, 3A, and 3B, claims 1-16 and 18-20. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Claim Objections
Claim 5 is objected to because of the following informalities:  lines 3-4: “a first the depth” requires a correction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10 – “the at least one securing portion” lacks antecedent basis.
Claim 1, line 17 – “the at least one securing portion” is unclear since two “securing portions” are previously recited in the claim; hence which securing portion is being referenced?

Claim 16 – “the deflection piece is rotatable … and mounted on the carrier” contradicts “a deflection piece arranged on the carrier in non-rotatable manner” recited in claim 1.
Claim 16 – “deflection piece is formed symmetrically with respect to an axis” is unclear. Does the applicant intend to recite that the piece is positioned, rather than “formed?”
Claim 20 – “a window lifter assembly” should be amended to “the window lifter assembly” since “a window lifter assembly is recited in claim 1.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10-16, 19, and 20 are, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018*0163455 to Gruca et al. (hereinafter “Gruca”).
Gruca a window lifter assembly configured to adjust a window pane, comprising:
a carrier 1, including at least one securing element 5;

a deflection piece 4 arranged on the carrier in non-rotatable manner (when engaged with element 51; see FIG. 3C) including a guide channel 41 configured to deflect the traction means within a guide plane,
wherein the at least one securing element and the at least one securing portion 45a are each configured to hold the traction means in the guide channel wherein the securing element including at least one securing portion (vertical edge of 5 facing deflection piece 4; see FIG. 3C) extending in a first spatial direction, substantially perpendicular to the guide plane, and facing the guide channel of the deflection piece,
wherein the at least one securing portion 45a protrudes from an edge of the guide channel in a second spatial direction, substantially parallel to the guide plane, and
wherein the at least one securing element 5 and the at least one securing portion 45a are formed and arranged relative to each other such that when traction means portions of the traction means are displaced out of the guide channel abut against the securing element and the securing portion blocks the traction means against a displacement that is transverse to the guide plane out of the guide channel. (claim 1)
Gruca further discloses wherein the at least one securing element and the at least one securing portion 45a are adjusted to each other and to the traction means such that the at least one securing element and the at least one securing portion prevent the traction means from being displaced out of the guide channel in a direction that is parallel to the guide path and a direction that is transversely to the guide plane. (claim 2)
Gruca further discloses wherein a gap is formed between the at least one securing element and the deflection piece (see FIG. 5b), wherein through which the traction means extends in a relaxed state of relief, which is different from a tensioned condition of the traction means existing in operation of the window lifter, and in the relaxed state of relief a traction 
Gruca further discloses wherein the gap has a width, wherein the width ranges between a mean diameter of the traction means and three times the mean diameter of the traction means. (See FIG. 5b) (claim 4)
Gruca further discloses wherein the guide channel has an arc-shaped extension. (claim 7)
Gruca further discloses wherein the guide channel extends in a first direction, and wherein the at least one securing element is offset from the at least one securing portion with respect to the first direction. (claim 8)
Gruca further discloses wherein the at least one securing portion is disposed on the deflection piece. (claim 10)
Gruca further discloses wherein the at least one securing portion includes a first securing portion 45a and a second securing portion 45b each disposed n the deflection piece, wherein the first securing portion and the second securing portion are spaced apart from each other and border different regions of the guide channel. (claim 11)
Gruca further discloses wherein the deflection piece is formed as a separate component and fixed to the carrier. (claim 12)
Gruca further discloses wherein the deflection piece is positively connected to a number of form-fit regions formed by the carrier. (claim 13)
Gruca further discloses wherein at least one form-fit region of the number of form-fit regions includes a groove, an opening, or a depression. (claim 14)
Gruca further discloses wherein the deflection piece includes at least three form-fit element configured to positively connect the deflection piece to the carrier, wherein at least two end-side form-fit elements 42a,42b of the least three form-fit elements are each disposed a 
Gruca further discloses wherein the deflection piece is formed symmetrically with respect to an axis extending parallel to the guide plane, so that the deflection piece is rotatable about the axis by 180 degrees and mounted on the carrier. (claim 16)
Gruca further discloses a window lifter for the adjustment of a window panel in a vehicle, comprising the window lifter assembly of claim 1. (claim 19)
Gruca further discloses a door module for a vehicle door, comprising a window lifter assembly of claim 1. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Gruca, as applied above, in view of DE 102008060182 A1 (hereinafter “’182”). 
Gruca further discloses wherein the guide channel has a varying depth, (see FIGS. 3A-3C) wherein a first portion 41 of the guide channel has a first depth, wherein a second portion of the guide channel, bordered by the at least one securing portion, has a second depth, and 
‘182 teaches of a first depth (at top of deflection piece; see FIGS. 3,3a) is less than a first mean diameter of a first portion of a traction means disposed therein.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first depth of Gruca with a depth less than the first mean diameter of a first portion of the traction means disposed therein, as taught by ‘182, in order to save on material costs and weight of the deflection means as well as to facilitate visual inspection of the traction means when engaged to the deflection piece without having to remove or disengage the deflection piece from the window lifter assembly. (claim 5)
Gruca, as applied above, further discloses wherein the guide channel has a first length wherein the first portion of the guide channel has a second length that is at least half of first length. (claim 6)

Claim 9 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Gruca, as applied above, in view of DE 102005041636 A1 (hereinafter “’636).
Gruca fails to disclose wherein the at least one securing element is one of a first securing element and a second securing element, wherein the first securing element and the second securing element are spaced apart from each other and are arranged towards different regions of the guide channel. 
‘636 teaches wherein the at least one securing element is one of a first securing element 40 and a second securing element 40, wherein the first securing element and the second securing element are spaced apart from each other and are arranged towards different regions of the guide channel.


Claim 18 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Gruca, as applied above, in view of US 2007/0169414 to Soerensen. 
Gruca fails to disclose wherein the deflection piece is formed of a polyaryl ether plastic, including PEEK. 
Soerensen teaches of forming a piece of a window lifter assembly formed of a polyaryl ether plastic, including PEEK. (see [0059],[0060])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Gruca deflection piece of a polyaryl ether plastic, including PEEK, as taught by Soerensen, in order to form the deflection piece with excellent corrosion resistance, considerable fatigue strength, tensile strength as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634